In a proceeding by Peter W. Quinn, an attorney at law (as an alleged creditor of the intestate, Thomas F. Monahan, deceased), for his appointment as administrator de bonis non of the estate, in which the executors of the intestate’s deceased sole distributee, claiming a prior right to such appointment (Surrogate’s Ct. Act, § 118, subd. 6), filed a cross petition for such appointment, the said Peter W. Quinn appeals, as limited by his brief, from so much of a decree of the Surrogate’s Court, Westchester County, rendered June 21, 1963 after a nonjury trial upon the opinion-decision of the Surrogate, dismissing his petition and granting the executor’s cross petition, as denied his “ request,” made by him in a supplemental affidavit filed in the proceeding, that the Surrogate strike out certain “personal references and allegations” concerning the petitioner contained in an affidavit submitted in behalf of the executors in opposition to his petition. The petitioner contends that since, under the statute (Surrogate’s Ct. Act, § 118), appointment of the executors as administrators de bonis non was mandatory, such personal references and allegations are “ scandalous, unnecessary, irrelevant and impertinent” and should be expunged. Decree, insofar as appealed from, affirmed, with costs to the respondents (other than the Public Administrator of Westchester County) payable out of the estate. Beldock, P. J., Ughetta, Kleinfeld, Brennan and Hill, JJ., concur.